IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                                                FILED
                                                                            December 15, 2008

                                          No. 08-50341                    Charles R. Fulbruge III
                                                                                  Clerk

WABASH NATIONAL TRAILER CENTERS INC

                                                      Plaintiff - Appellant
v.

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,
PENNSYLVANIA

                                                      Defendant - Appellee



     Appeal from the United States District Court for the Western District of
                              Texas, San Antonio
                                 (5:06-CV-921)


Before JONES, Chief Judge, JOLLY, Circuit Judge, and MONTALVO, District
Judge.*
PER CURIAM:**
        AFFIRMED. See 5TH CIR. R. 47.6.




        *
            District Judge of the Western District of Texas, sitting by designation.
        **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.